Title: Eleuthère I. du Pont de Nemours to Thomas Jefferson, 17 May 1811
From: Du Pont de Nemours, Eleuthère Irénée
To: Jefferson, Thomas


          
            Sir
            Eleutherian mills May 17th 1811.
          
           I have been absent from home these last three weeks, and at my return I found your favour of the 24 ult. unanswered I much regret this circonstance which deprived me to express to you Sooner how anxious I always will be to execute any order which you will have the kindness to give me.
           I will forward by the first opportunity for Richmond a quartr cask containing a few pounds of fine folling Powder and the remainder of musket to blow rocks, this last although of the same quality and made out of the same materials does not give as good a report on a small eprouvette on accont account of the large size of its grains, but it is the best for blowing as it does not pack so close in the hole when raming the Stone.
          I hope Sir you will be so indulgent as to excuse my apparent neglect which was altogether involuntary and which I Sincerely regret. 
          I have the honor to be with great respect 
          
            Sir your most obedt humble Servant
            
 E. I. duPont de Nemours.
 
          
        